Citation Nr: 1432106	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome and lumbar strain with degenerative disc disease (formerly lumbar strain), evaluated as 20 percent disabling prior to May 10, 2012, and as 40 percent disabling beginning May 10, 2012.

2.  Entitlement to service connection for a left leg disability (claimed as pain in the left leg), to include as secondary to the service-connected lumbar strain.

3.  Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD
F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 20 percent evaluation for lumbar strain, and denied service connection for pain in the bilateral legs.

In a July 2012 rating decision, the RO granted an increased rating of 40 percent for the service-connected lumbar strain, effective May 10, 2012.  The issue of an increased rating for lumbar strain remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In the July 2012 rating decision, the RO also granted service connection for radiculopathy (sciatic nerve), right side.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 10, 2012, the Veteran's intervertebral disc syndrome and lumbar strain with degenerative disc disease (formerly lumbar strain) was manifested by forward flexion of no less than 60 degrees; there was no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.
2.  For the period beginning on May 10, 2012, the Veteran's intervertebral disc syndrome and lumbar strain with degenerative disc disease (formerly lumbar strain) was manifested by forward flexion of no more than 30 degrees; there was no evidence of incapacitating episodes having a total duration of 6 weeks during a 12-month period or ankylosis.

3.  The Veteran does not have a current left leg disability and there is no competent evidence relating his reported left leg pain to his service-connected low back disability or other underlying disability.


CONCLUSIONS OF LAW

1.  For the period prior to May 10, 2012, the criteria for a rating in excess of 20 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  For the period beginning on May 10, 2012, the criteria for a rating in excess of 40 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

3.  The criteria for service connection for a left leg disability have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2008 and July 2010 letters.  The Veteran was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, in the September 2008 and July 2010 letters.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in September 2008, November 2010, and May 2012, to evaluate his low back disability and claimed left leg disability.1

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula), the relevant portions provide that, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to painful motion and functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Analysis

In a November 2008 rating decision, the RO granted service connection for lumbar strain.  An evaluation of 20 percent was assigned, effective October 14, 2008.

The Veteran filed a claim for an increased rating for his service-connected lumbar strain in May 2010.  Based on the results from a November 2010 VA spine examination, the 20 percent rating was continued in a January 2011 rating decision.  The Veteran filed a notice of disagreement with the January 2011 rating decision.  In his notice of disagreement, received in March 2011, the Veteran reported that his low back disability had increased in severity.  He also reported having an incapacitating episode of back pain for which he was prescribed pain medication and bed rest in the summer of 2010.  

As a result of his reports of increased symptomatology, the Veteran was afforded another VA spine examination on May 10, 2012.  The Veteran was diagnosed during that examination with lumbar strain with degenerative disc disease of the lumbar spine, intervertebral disc syndrome and radiculopathy of the lumbar spine involving the sciatic nerve on the right side.  Based on the results from the May 2012 VA examination, in a July 2012 rating decision, the RO granted an increased rating of 40 percent for lumbar strain with degenerative disc disease of the lumbar spine, effective May 10, 2012.

Period prior to May 10, 2012

In order to warrant a rating in excess of 20 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.

On VA examination in November 2010, the Veteran demonstrated forward flexion from 0-60 degrees, extension 0-20 degrees, bilateral flexion 0-30 degrees, and bilateral rotation 0-30 degrees.  The examiner noted that there was objective evidence of pain on active motion and following repetitive motion, however, there were no additional limitations after three repetitions of range of motion.  On physical examination, posture and gait were normal; there was no abnormal spinal curvature; and no spasm, atrophy, guarding, tenderness or weakness.  There was no evidence of ankylosis.  The Veteran reported incapacitating episodes once a month if he did not have his medication.  However, the examiner noted that there was no evidence of incapacitating episodes due to intervertebral disc syndrome.  The Veteran also reported that he was only able to walk 1/4 mile and that he could no longer run.  He also reported that he had occupational impairment due to his low back disability, and that he had missed 30 days of work that year, due to back pain.  The Veteran also reported symptoms of bilateral leg pain, which he believed was related to his low back disability.  However, neurological examination of the lower extremities was essentially normal.  The Veteran was diagnosed with lumbar strain, lumbar disc disease without signs or symptoms of radiculopathy.

VA treatment records for this period note complaints of chronic back pain, but they are also negative for any evidence of forward flexion decreased to 30 degrees or less or ankylosis of the spine prior to May 10, 2012.  In fact, in March 2010, the notes indicate that the Veteran had normal range of motion.

This evidence reflects that for this period, the Veteran was able to flex forward well beyond 30 degrees and maintained significant movement in the spine, which means that there was no evidence of ankylosis.  There was also no evidence on VA examination in November 2010 of any neurological deficits.  The evidence is therefore also against a separate rating for neurologic impairment associated with the Veteran's low back disability prior to May 10, 2012.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for this period under the general rating formula.

Furthermore, in regards to DeLuca criteria, the November 2010 VA examiner reported that the Veteran experienced pain during range of motion.  However, he noted that joint function of the spine was not additionally limited after repetitive use.  Furthermore, there is no medical evidence during this period, to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Additionally, the Veteran did not report flare-ups at the examination, but constant pain that only worsened when he did not take his pain medication, which he did not do approximately 3-4 times a month, resulting in at least once a month that he has to stay in bed due to pain since he forgot to take his pain medication.  This evidence does not indicate a flare-up causing functional impairment, but rather a controllable failure to treat his back condition, and thus, does not constitute evidence of additional functional impairment due to his back condition. A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  

The Board also finds that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, as noted above, on VA examination in November 2010, the Veteran reported incapacitating episodes once a month if he did not take his medication.  However, the examiner noted that there was no evidence of incapacitating episodes due to intervertebral disc syndrome.  The Veteran also reported in a July 2010 statement that earlier that year, he had been bed-ridden for at least two weeks due to back pain.  However, there is no documentary evidence of any incapacitating episodes or physician-prescribed bed rest for the Veteran's low back disability during this period, and incapacitating episodes once a month or for two weeks, if they could be substantiated, still would not be sufficient to receive a higher rating of 40 percent under Diagnostic Code 5243.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5243 is not warranted for the period prior to May 10, 2012.

Period beginning on May 10, 2012

As noted above, in a July 2012 rating decision, the RO granted an increased rating of 40 percent for the Veteran's service-connected intervertebral disc syndrome and lumbar strain with degenerative disc disease, effective May 10, 2012, based on the results from a May 10, 2012 VA examination.  The RO also granted service connection for radiculopathy (sciatic nerve), right side, with an evaluation of 10 percent, effective May 10, 2012.  The Veteran contends that a higher rating for his low back is warranted for this period.

Under the general rating formula for diseases and injuries of the spine a rating higher than 40 percent requires evidence of ankylosis.  Ankylosis has not been reported during the appeal period, and the Veteran was specifically found not to have ankylosis during his most recent VA examination in May 2012.  In addition, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating for the period beginning May 10, 2012 is therefore not warranted on the basis of orthopedic manifestations.

The Board notes that pursuant to Diagnostic Code 5243, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Board also finds that a higher rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, although the Veteran was diagnosed with intervertebral disc syndrome (IVDS) on VA examination in the June 2011 addenda, and again in the May 2012 examination report; the Veteran does not report, and the evidence does not show, that there has been any incapacitating episodes or physician-prescribed bed rest for the Veteran's low back disability during this period.  Therefore, a rating in excess of 40 percent under Diagnostic Code 5243 is not warranted for the period beginning May 10, 2012.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (1) (2013).

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is considered contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by complaints of pain, limitation of motion, and incapacitating episodes caused when he does not take his pain medication.  This symptomatology is specifically contemplated by the rating criteria.  To the extent that the Veteran has also reported that he has missed work due to his low back disability, the assigned ratings are intended to compensate for the average impairment of earning capacity, and his missed work was due to symptoms contemplated by the rating schedule and not an unusual or exceptional disability picture.  38 C.F.R. § 4.1 (2013). Moreover, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Additionally, the issue of entitlement to a TDIU is discussed in the remand portion of this decision below.  Therefore, the Board finds that the current 20 and 40 percent schedular ratings contemplate the effects of the Veteran's low back disability on his occupation and daily functioning for the time period when they are assigned, and the disability is not manifested by symptoms outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that he has pain in the lower extremities, related to his lumbar spine disability.  As noted above, service connection for a right leg disability was granted by the RO, thus, the issue on appeal is entitlement to service connection for a left leg disability.

Service treatment records are negative for any evidence of a left leg disability, including left leg radiculopathy.  VA treatment records show reports of pain in the back, radiating into the legs.  Furthermore, the Veteran has been diagnosed with and service-connected for radiculopathy (sciatic nerve) in the right leg.  However, the Veteran has not been currently diagnosed with any orthopedic or neurologic disability of the left leg.  

In this regard, on VA examination in September 2008, there was no evidence of radiculopathy on examination of the lumbar spine.  On VA examination in November 2010, reflex, sensory, and motor exams were all normal on the right and left.  The examiner diagnosed bilateral upper leg pain, joint pain, indicated that there was no nerve dysfunction, and concluded that there was insufficient evidence to diagnose a leg, knee condition.  Therefore, he opined that the claimed bilateral leg condition was not caused by or a result of the service-connected lumbar strain.

During the peripheral nerves portion of the November 2010 examination, neurological examination of the lower extremities was normal, and the examiner concluded that although there was a finding on MRI of the lumbar spine of mild disc protrusion encroaching mildly on the anterior and right anterior aspect of the thecal sac at L5-S1, the MRI of the lumbar spine was otherwise negative, and the Veteran's symptoms and physical findings did not indicate any evidence of lumbosacral radiculopathy.  While he was diagnosed with lumbar disc disease in June 2011, there is no indication of left leg radiculopathy at this time. 

Further, during his most recent VA examination in May 2012, the Veteran was diagnosed with radiculopathy of the right lower extremity, based on mild symptoms of paresthesias and/or dysesthesias and numbness of the right lower extremity.  However, neurological testing for the left lower extremity was again normal.  The examiner noted that the Veteran did not have symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, numbness, or signs of radiculopathy of the left lower extremity, and therefore, concluded that there was no radiculopathy of the left lower extremity.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report his symptoms of left leg pain and numbness.  However, he is not competent to identify this pain as radiculopathy related to his service-connected low back disability or to otherwise provide a diagnosis related to his service-connected low back condition. No competent evidence of record relates his reported left leg pain to his low back disability, or to any other underlying disability during the current appeal period.  Pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  

In essence, the evidence of a current diagnosis of a left leg disability other than pain, is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of a diagnosis because in the present circumstances, diagnosing radiculopathy or other condition related to his low back disability is beyond his competence as a lay person.  38 C.F.R. § 3.159(a)(1),(2) (2013).

There is no competent medical evidence of record, VA or private, of an underlying left leg disability in the record or pain that is attributable to his service-connected low back disability.  In light of the absence of any competent evidence of a current diagnosis of a left leg disability, including radiculopathy of the left lower extremity, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

For the period prior to May 10, 2012, a rating in excess of 20 percent for intervertebral disc syndrome and lumbar strain with degenerative disc disease (formerly lumbar strain) is denied.

For the period beginning May 10, 2012, a rating in excess of 40 percent for intervertebral disc syndrome and lumbar strain with degenerative disc disease (formerly lumbar strain) is denied.

Service connection for a left leg disability (claimed as pain in the left leg) is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).   

In this case, the Veteran claims that he is unemployable due to his service-connected low back disability.  See July 2010 statement from the Veteran and March 2011 notice of disagreement.  In addition, during his November 2010 VA examination, the Veteran reported that he had lost 30 days of work that year due to low back pain.  In this regard, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Here, the May 2012 examiner concluded that the Veteran's low back disability impacted his ability to work, in that he would have limitations in lifting, walking, sitting and standing, but the examiner did not specifically indicate whether he believed the Veteran's low back disability prevented him from maintaining employment.  The examiner also failed to discuss the impact of all of the Veteran's service-connected disabilities on his ability to work.  There is no other recent opinion of record.  Consequently, the Board finds that a new examination is warranted to determine whether the Veteran's low back disability and other service-connected disability precludes him from securing or following a substantially gainful occupation.  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 
38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether his service connected disabilities together preclude him from obtaining or maintaining gainful employment for which he would otherwise be qualified with consideration of his education and occupational experience.  The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner. 

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  The agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the percentage requirements for TDIU, extraschedular consideration should be made in accordance with 38 C.F.R. § 4.16(b) (2013).  
3.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


